EXHIBIT 10.1

 

RETIREMENT AGREEMENT

 

This Retirement Agreement ("Agreement") is made by and between Daniel
Wollschlager ("Mr. Wollschlager"), First National Bank in Howell and FNBH
Bancorp ("the Bank").

 

WHEREAS, Mr. Wollschlager will be retiring from employment with the Bank.

 

WHEREAS, the Bank and Mr. Wollschlager desire that Mr. Wollschlager's services
continue for a period of time prior to the end of the employment relationship in
order to promote a smooth transition;

 

WHEREAS, the parties desire to end their relationship in an amicable manner;

 

NOW, THEREFORE, the parties agree as follows:

 

l. Retention Period. Mr. Wollschlager will remain employed with the Bank until
May 4, 2015 ("Retention Period"). Mr. Wollschlager's duties during the Retention
Period will be as follows. Until March 31, 2015, Mr. Wollschlager will continue
to report to the Bank and will perform all of the usual duties of his role of
Senior Vice President, Chief Credit Officer, and will not utilize any vacation
time. Beginning April 1, 2015 and for the remainder of the Retention Period, Mr.
Wollschlager will utilize his accrued eight (8) days of available vacation time
under the Bank's policies, will take such additional personal days (13 hours
accrued during 2015 and 48 hours carried over from 2014 yearend) and paid
vacation time as may be approved by Ron Long, and will perform duties as
requested by the Bank. Mr. Wollschlager will perform such duties remotely except
as specifically requested by the Bank and agreed by Mr. Wollschlager.

 

2. Retirement from Employment. Effective at the close of business on May 4, 2015
(the "Separation Date"), Mr. Wollschlager shall retire and his employment
relationship with the Bank shall be terminated. Following the Separation Date,
Mr. Wollschlager will not accrue any benefits or vest in any benefits under any
Company policy, plan, or procedure for any purpose except as specifically
provided in this Agreement. Mr. Wollschlager shall be entitled to elect
continued health coverage, if applicable, pursuant to COBRA, and shall be
entitled to any vested benefits and rights Mr. Wollschlager has under the Bank's
qualified retirement, savings, or stock option plans. Under terms of the
existing 401k plan, Mr. Wollschlager will be eligible for an employer match for
his 401k contributions made during the 2015 plan year provided that the Board
elects to approve match of 2015 employee 401k contributions.

 

3. Separation Benefits. The Bank will pay Mr. Wollschlager the following
separation benefits, provided Mr. Wollschlager remains employed through the
Separation Date, enters into and complies with this Agreement, and enters into a
subsequent complete release of claims in a form substantially similar to that
set forth at Exhibit A:

 

 a. Salary Continuation. The Bank will continue Mr. Wollschlager's regular
salary through the Retention Period as outlined in Section 1 above.

 

 

1

 

 

 b. Executive Management Success Reward. The Bank will pay Mr. Wollschlager the
$24,555 Executive Management Success Reward as identified in the 2014 Employee
Compensation Program on the same basis as if he were actively employed. The
Executive Management Success Reward will be paid on the earliest date permitted
by the Department of Treasury, Office of the Comptroller of the Currency,
concurrent with payment of the Executive Management Success Reward to other
executive management personnel.

 

Mr. Wollschlager acknowledges that the Separation Benefits constitute good and
valuable consideration, and that they satisfy and exceed any compensation or
benefits to which Mr. Wollschlager is entitled by law.

 

4. Release. Mr. Wollschlager forever releases the Bank and its parents,
affiliates, subsidiaries, officers and directors, employees, agents, and
consultants from any and all complaints, charges or causes of actions,
obligations, demands, liabilities, and/or claims whatsoever that Mr.
Wollschlager ever had, now has, or might have, known or unknown, as of the date
Mr. Wollschlager signs this Agreement. Except as prohibited by law, this release
includes, but is not limited to, any claims for compensation and/or fringe
benefits, claims relating to or arising from wrongful termination, employment
discrimination or retaliation under state or federal law including, without
limitation, Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Age Discrimination in Employment Act,
the Elliott-Larsen Civil Rights Act, the Michigan Persons with Disabilities Act,
or any other federal, state, or local law, regulation or ordinance, or public
policy, contract, or tort law having any bearing whatsoever on the terms and
conditions of Mr. Wollschlager's employment with the Bank or Mr. Wollschlager's
separation from employment, and to any complaints or charges brought with state
or federal agencies under any state, federal, or local law regulating wages,
hours, notice, or any other term or condition of employment.



Mr. Wollschlager specifically understands, acknowledges, and agrees that through
this Agreement Mr. Wollschlager is waiving any and all claims Mr. Wollschlager
may have under the Age Discrimination in Employment Act ("ADEA") and the Older
Workers' Benefit Protection Act ("OWBPA").

 

5. Covenant Not to Sue or Institute Charges. To the fullest extent permitted by
law, Mr. Wollschlager will not institute or initiate any action, administrative
action, grievance, or other suit against the Bank or any other person or entity
released in Paragraph 4, with any state, federal, or local court or agency or
other tribunal related to claims released through this Agreement. Nothing in
this provision or Agreement shall preclude Mr. Wollschlager from seeking a
judicial determination regarding the validity of this waiver with respect to any
claim under the ADEA. Further, this provision shall not affect or interfere with
Mr. Wollschlager's right to file a charge with the Equal Employment Opportunity
Commission or participate, cooperate, or assist in an investigation or
proceeding conducted by any federal or state enforcement agency; but Mr.
Wollschlager knowingly and voluntarily waives the right to any form of recovery
or compensation in any such action arising from or related to Mr. Wollschlager’s
employment with the Bank.

 



2

 

 

6. Reasonable Cooperation. Mr. Wollschlager will provide reasonable cooperation
to the Bank related to any business or other issues that arose during Mr.
Wollschlager's employment at the Bank for which Mr. Wollschlager had
responsibility or involvement.

 

7. Property Return. Mr. Wollschlager will return, on or before the Separation
Date, all Bank property, including, but not limited to: keys/access cards,
charge card(s), documents, files, records, and/or any other non-public or
confidential Company property under Mr. Wollschlager's control or in Mr.
Wollschlager's possession that is nonpublic or confidential.

 

 

8. Non-Disparagement. Mr. Wollschlager will not in any way disparage, criticize,
condemn, or impugn the reputation or character of the Bank or any other
entity/individual released in Paragraph 4.

 

9. Nondisclosure of Confidential Information, Restrictive Covenants.

 

a. Non-Disclosure. Mr. Wollschlager acknowledges that, through employment with
the Bank, Mr. Wollschlager obtained confidential and proprietary information
concerning the Bank's (including its subsidiaries and affiliates) products, its
research and development information, plans and activities, its methods, means,
practices, procedures, processes, its formulas and know-how relating to design
or production, its intellectual property and related legal affairs, and other
business or affairs ("Confidential Information"). Mr. Wollschlager acknowledges
that all such Confidential Information is the property of the Bank. Therefore,
Mr. Wollschlager will not at any time disclose to any third party or use for Mr.
Wollschlager's own purposes any Confidential Information without the prior
written consent of the Bank, unless and to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Mr. Wollschlager's acts or omissions to act.

 

b. Non-Solicitation. For the duration of Mr. Wollschlager's employment and for a
12 month period following the Separation Date, Mr. Wollschlager will not,
directly or indirectly, on behalf of himself or any third party:

 

i. Employ or solicit for employment, or engage or hire any Employee (defined as
any individual who is at the time of the prohibited contact, or was at any time
during the twelve (12) month period prior to the Separation Date, an employee of
the Bank or any of its affiliates);

 

ii. Solicit any Clients (defined as any person who is at the time of the
prohibited contact or was at any time within the twelve (12) months preceding
the Separation Date, a customer of the Bank or any affiliate of the Bank) for
the provision of services similar to those offered by the Bank; or

 

iii. Request or encourage any Employee or Client of the Bank to discontinue,
reduce, or modify his/her relationship with the Bank.

 



3

 

 

10. Agreement as Defense. This Agreement may be pled as a complete defense to
any claim or entitlement arising out of the matters released in Paragraph 4
above, which Mr. Wollschlager may subsequently assert in any suit or claim
against the Bank or any other person or entity released pursuant to Paragraph 4.

 

11. Entire Agreement. This Agreement, including any prior agreement provisions
incorporated by reference in Paragraph 10, contains the entire agreement and
understanding of the parties and supersedes all prior discussions, agreements,
understandings, and practices of every nature between them related to the topics
addressed herein, including the claims released in Paragraph 4. This Agreement
may not be changed or modified, except through an agreement in writing signed by
the Bank and Mr. Wollschlager.

 

12. Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the Bank and its affiliates, successors, and assigns. This Agreement
shall be binding on and inure to the benefit of Mr. Wollschlager and Mr.
Wollschlager's personal representatives and heirs. Mr. Wollschlager may not
assign this Agreement without the prior written consent of the Bank, provided,
however, the Bank may assign this Agreement to any person or entity acquiring
all or substantially all of its business (whether by sale of stock, sale of
assets, merger, consolidation, or otherwise) but such assignments shall not
relieve the Bank of its liabilities hereunder.

 

13. Waiver. The waiver of a breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other or subsequent
breach of this Agreement.

 

14. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Michigan.

 

15. Invalidity. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect the validity of any other provision of this

Agreement and such provision shall be deemed modified to the extent necessary to
be made enforceable.

 

16. Voluntary Execution. Mr. Wollschlager acknowledges and warrants that no
promise or inducement has been offered for this Agreement other than as set
forth above, and that this Agreement is executed without reliance upon any other
Bank statement or representation.

 



4

 

 

17. Consideration Period, ADEA Revocation. Mr. Wollschlager warrants that he is
legally competent to execute this Agreement, and that he has had adequate time
and opportunity to deliberate over the Agreement's terms. Mr. Wollschlager is
advised by the Bank to consult with an attorney prior to signing this Agreement
and prior to executing the subsequent release referenced in Paragraph 2. Mr.
Wollschlager has been provided at least twenty-one (21) days to consider the
Agreement prior to signing. Mr. Wollschlager has seven (7) days to revoke this
Agreement once it is signed. To revoke this Agreement, Mr. Wollschlager must
send a written letter revoking the Agreement within the seven (7) days provided
to:

 

First National Bank in Howell

Attn: Ronald Long

101 E. Grand River

PO Box 800

Howell, MI 48844-0800

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date and year below.

 




     

FNBH BANCORP (and the First National Bank in Howell)

                        Date: March 17, 2015   By:  /s/Ronald L. Long          
          Its: CEO               Date: March 17, 2015   /s/Daniel Wollschlager  

 



5

 

 



EXHIBIT A

 

In further consideration of FNBH Bancorp's (the "Bank") agreement to provide me
separation benefits as set forth in my March 17, 2015 Confidential Separation
Agreement and Release, I forever release the Bank and its affiliates,
subsidiaries, officers and directors, employees, agents, and consultants from
any and all complaints, charges or causes of actions, obligations, demands,
liabilities, and/or claims whatsoever that I ever had, now have, or might have,
known or unknown, arising out of my employment with the Bank, or the decision to
separate that employment. Except as prohibited by law, this release includes,
but is not limited to, any claims for compensation and/or fringe benefits,
claims relating to or arising from wrongful termination, employment
discrimination or retaliation under state or federal law including, without
limitation, Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Age Discrimination in Employment Act,
the Elliott-Larsen Civil Rights Act, the Michigan Persons with Disabilities Act,
or any other federal, state, or local law, regulation or ordinance, or public
policy, contract, or tort law having any bearing whatsoever on the terms and
conditions of my employment with the Bank, and to any complaints or charges
brought with state or federal agencies under any state, federal, or local law
regulating wages, hours, notice, or any other term or condition of employment.

 

I specifically understand, acknowledge, and agree that through this release I am
waiving any and all claims I may have under the Age Discrimination in Employment
Act ("ADEA") and the Older Workers' Benefit Protection Act ("OWBPA").

 

I am legally competent to execute this release, and have had adequate time and
opportunity to deliberate over its terms. I have been advised in writing to
consult with an attorney prior to signing this release. I have been provided
twenty-one (21) days to consider the release prior to signing and seven (7) days
to revoke this release once it is signed. To revoke this release, I understand I
must send a written letter of revocation within the seven (7) days provided to:

 

First National Bank in Howell

Ronald Long

101 E. Grand River

PO Box 800

Howell, MI 48844-0800

 

 

 

Date: March 17, 2015   /s/Daniel Wollschlager  

 



 



6

 